               Case 7:20-cv-01332-PMH Document 67 Filed 11/25/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
DANA STEPHENSON,                                                               Docket No.:
                                                                               20-cv-01332(PMH)
                                                  Plaintiff,

                              -against-

EXCLUSIVE MOTOR-SPORTS LLC, EXCLUSIVE
MOTOR SPORTS & COLLISION CENTER LLC,
EXCLUSIVE MOTOR CARS LLC, and
BETHPAGE FEDERAL CREDIT UNION,

                                                   Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                                          ANSWER TO CROSS-CLAIM

          Defendant Bethpage Federal Credit Union (“BFCU”), by and through its attorneys, Rivkin

Radler LLP, respectfully submits the following, upon information and belief, as and for its Answer

to the Cross-Claim of Defendants Exclusive Motor-Sports LLC, Exclusive Motor Sports &

Collision Center LLC, and Exclusive Motor Cars LLC (collectively, the “Exclusive Motor

Defendants”), as asserted in the Exclusive Motor Defendants’ Answer to Second Amended

Complaint (the “Answer”), filed on November 4, 2020:

          1.        BFCU denies each and every allegation contained in paragraph “75” of the

Exclusive Motor Defendants’ Answer.

          2.        BFCU denies each and every allegation contained in paragraph “76” of the

Exclusive Motor Defendants’ Answer.

          3.        BFCU denies each and every allegation contained in the WHEREFORE paragraph

of the Exclusive Motor Defendants’ Answer as asserted against BFCU.
            Case 7:20-cv-01332-PMH Document 67 Filed 11/25/20 Page 2 of 3




                     AS AND FOR A FIRST AFFIRMATIVE DEFENSE

       4.       The Exclusive Motor Defendants are barred from recovery by the doctrines of

laches, waiver, estoppel and/or unclean hands.

                    AS AND FOR A SECOND AFFIRMATIVE DEFENSE

       5.       To the extent that BFCU is found liable to Plaintiff Dana Stephenson (“Plaintiff”),

BFCU is entitled to judgment over and against the against the Exclusive Motor Defendants on the

basis of contractual indemnification for the full amount of any verdict or judgment which Plaintiff

may recover against BFCU, plus attorneys’ fees, costs, and expenses incurred by BFCU in the

defense of this action.

                          AS AND FOR A THIRD AFFIRMATIVE DEFENSE

       6.       To the extent that BFCU is found liable to Plaintiff, BFCU is entitled to judgment

over and against the Exclusive Motor Defendants on the basis of common law indemnification for

the full amount of any verdict or judgment which Plaintiff may recover against BFCU, plus

attorneys’ fees, costs, and expenses incurred by BFCU in the defense of this action.

                   AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

       7.       BFCU specifically reserves the right to assert, at a later date, any and all

Affirmative Defenses not asserted herein, which further investigation and discovery may prove

viable against the Exclusive Motor Defendants.

       WHEREFORE, BFCU hereby demands judgment dismissing the Exclusive Motor

Defendants’ Cross-Claim in its entirety, along with such other and further relief as this Court

deems just and proper.




                                                 2
             Case 7:20-cv-01332-PMH Document 67 Filed 11/25/20 Page 3 of 3




Dated: Uniondale, New York
       November 24, 2020

                                               Respectfully submitted,

                                               RIVKIN RADLER LLP

                                               By: /s/ Michelle A. Bholan
                                                       Michael P. Versichelli
                                                       Michelle A. Bholan
                                               926 RXR Plaza
                                               Uniondale, New York 11556
                                               Telephone:     (516) 357-3000
                                               Facsimile:     (516) 357-3333

                                               Attorneys for Defendant Bethpage Federal
                                               Credit Union

cc:      All counsel of record (via ECF)




5023264.v1                                 3
